DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-16 and 18-23 are pending in the instant invention.  According to the Amendments to the Claims, filed January 14, 2022, claims 1-16 and 18-21 were amended, claim 17 was cancelled and claims 22 and 23 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/EP2018/077583, filed October 10, 2018, which claims priority under 35 U.S.C. § 119(a-d) to EP 17196408.3, filed October 13, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on January 14, 2022, is acknowledged: a) Group I - claims 1-12, 16, 18, 22 and 23; and b) substituted 1,2,3,5-tetrahydroimidazo[1,2-a]-pyrimidiniumolate of formula (I) - p. 68, Table B, compound no. C-12.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on September 17, 2021.
	Likewise, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolates of the formula (I).  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claims 13 and 19, directed to a method for controlling invertebrate pests, infestation by invertebrate pests, or infection by invertebrate pests, wherein the method comprises contacting the pests,… with a substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolate of the formula (I), or a pesticidal mixture thereof; (ii) claims 14 and 20, directed to a method for protecting plants from attack by invertebrate pests or infestation by invertebrate pests, wherein the method comprises contacting the plant, the soil, or water in which the plant is growing with a… substituted 1,2,3,5-tetrahydroimidazo[1,2-a]-pyrimidiniumolate of the formula (I), or a pesticidal mixture thereof; and (iii) claims 15 and 21, directed to a method for protection of plant propagation material, wherein the method comprises contacting the plant propagation material with a substituted 1,2,3,5-tetrahydroimidazo[1,2-a]-pyrimidiniumolate of the formula (I), or a pesticidal mixture thereof, respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Next, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on June 17, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Then, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Moreover, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on September 17, 2021.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed January 14, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1-16 and 18-23 is contained within.

Reasons for Allowance

	Claims 1-16 and 18-23 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted 1,2,3,5-tetrahydroimidazo[1,2-a]-pyrimidiniumolates of the formula (I), as recited in claim 1.
	Consequently, the limitation on the core of the substituted 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolates of the formula (I) that is not taught or fairly suggested in the prior art is Het on the periphery of the 1,2,3,5-tetrahydroimidazo[1,2-a]pyrimidiniumolate core.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound of formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof,

wherein:

	Het is a 3- to 10-membered heterocyclic ring or a 7- to 11-membered heterocyclic ring system;

	wherein the 3- to 10-membered heterocyclic ring or 7- to 11-membered heterocyclic ring system contains 1, 2, 3, or 4 ring members independently selected from the group consisting of N(Rc)p, O, and S;

	wherein the 3- to 10-membered heterocyclic ring or 7- to 11-membered heterocyclic ring system contains 0, 1, 2, 3, or 4 N(Rc)p ring members, 0, 1, or 2 O ring members, or 0, 1, or 2 S ring members;

	wherein 1, 2, or 3 C ring members of the 3- to 10-membered heterocyclic ring or 7- to 11-membered heterocyclic ring system are optionally and independently replaced with 1, 2, or 3 ring members independently selected from the group consisting of C(O) and C(S);

	wherein 1 or 2 S ring members of the 3- to 10-membered heterocyclic ring or 7- to 11-membered heterocyclic ring system are optionally and independently replaced with 1 or 2 S(O)o(NRb)q ring members; and

	wherein the 3- to 10-membered heterocyclic ring or 7- to 11-membered heterocyclic ring system is optionally substituted with 1, 2, 3, 4, or 5 independently selected Ra substituents;

	Z is a direct bond, -C(RaRaa)O-, -C(X1)-, -C(X1)Y1-, -NRb-, -O-, -S(O)m-, or -Y1C(X1)-;
	X1 is NRb, O, or S;
	Y1 is NRc, O, or S;

	R1 is H, C1-C8 alkyl, C2-C8 alkenyl, C2-C8 alkynyl, C(NRc)Rc, C(NNRbRc)Rc, C(N[NRcC(O)Rb])Rc, C(N[NRcC(O)ORc])Rc, C(NORc)Rc, C(O)Rb, C(O)NRbRc, C(O)OC(O)C1-C4 alkyl, C(O)OC3-C6 cycloalkyl, C(O)O-(saturated, partially unsaturated, or aromatic 3- to 6-membered carbocyclic or heterocyclic ring), C(S)NRbRc, NRbRc, N(CRbRc), NRcC(O)Rc, NRcC(O)NRbRc, NRcC(O)ORe, NRcS(O)2Rb, NRcS(O)2NRbRc, OC(O)Rc, OC(O)NRbRe, OC(O)ORe, S(O)o(NRb)qRc, S(O)2NRbRc, Si(Rd)3, cycloalkyl-C7-C14 cycloalkyl, or a saturated, partially unsaturated, or aromatic 3- to 11-membered carbocyclic or heterocyclic ring or ring system;

	wherein the saturated, partially unsaturated, or aromatic 3- to 11-membered heterocyclic ring or ring system contains 1, 2, 3, or 4 ring members independently selected from the group consisting of N(Rc)p, O, and S;

	wherein 1 or more S ring members of the 3- to 11-membered heterocyclic ring or ring system are optionally and independently oxidized; and

	wherein the C1-C8 alkyl, C2-C8 alkenyl, C2-C8 alkynyl, cycloalkyl-C7-C14 cycloalkyl, or saturated, partially unsaturated, or aromatic 3- to 11-membered carbocyclic or heterocyclic ring or ring system is optionally substituted with 1, 2, 3, 4, or 5 independently selected Ra substituents;

	R2 is H, halogen, CN, C1-C8 alkyl, alkyl-C7-C10 cycloalkyl, alkyl-(C5-C10 alkylcycloalkyl), C2-C8 alkenyl, C2-C8 alkynyl, cycloalkyl-C7-C14 cycloalkyl, a saturated, partially unsaturated, or aromatic 3- to 10-membered carbocyclic or heterocyclic ring, or a saturated, partially unsaturated, or aromatic 7- to 11-membered carbocyclic or heterocyclic ring system;

	wherein the saturated, partially unsaturated, or aromatic 3- to 10-membered heterocyclic ring or saturated, partially unsaturated, or aromatic 7- to 11-membered heterocyclic ring system contains 1, 2, 3, or 4 ring members independently selected from the group consisting of N(Rc)p, O, and S;

	wherein 1 or more S ring members of the saturated, partially unsaturated, or aromatic 3- to 10-membered heterocyclic ring or saturated, partially unsaturated, or aromatic 7- to 11-membered heterocyclic ring system are optionally and independently oxidized; and

	wherein the C1-C8 alkyl, alkyl-C7-C10 cycloalkyl, alkyl-(C5-C10 alkylcycloalkyl), C2-C8 alkenyl, C2-C8 alkynyl, cycloalkyl-C7-C14 cycloalkyl, saturated, partially unsaturated, or aromatic 3- to 10-membered carbocyclic or heterocyclic ring, or saturated, partially unsaturated, or aromatic 7- to 11-membered carbocyclic or heterocyclic ring system is optionally substituted with 1, 2, 3, 4, or 5 independently selected R2a substituents;

	each R2a is independently halogen, CN, NO2, C1-C6 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(NNRbRc)Rb, C(NNRcC(O)OpRc)Rb, C(NOpRb)Rb, C(O)NRbRc, C(O)OpRc, C(S)NRbRc, NRbRc, N(CRbRc), NRbC(NRb)NRbRc, NRbC(O)NRbRc, NRbC(O)OpRe, NRbC(S)NRbRc, NRbN(CRbRc), NRbNRbRc, NRbNRbC(X2)NRbRc, NRbNRbS(O)2NRbRc, NRbS(O)2Rc, NRbS(O)2NRbRc, N[S(O)pRc]Rc, OCN, ORc, OC5-C6 alkyl, OC5-C6 haloalkyl, OC(O)NRbRe, OC(O)OpRe, ONRbRc, ON(CRbRc), OP(X2)(OpRc)Rb, OP(X2)(ORc)2, OS(O)2Rc, OS(O)2NRbRc, P(X2)RbRc, SCN, SF5, S(O)mRb, S(O)o(NRb)qRc, S(O)2NRbRc, Si(Rd)3, or a saturated, partially unsaturated, or aromatic 3- to 6-membered carbocyclic or heterocyclic ring;

	wherein each saturated, partially unsaturated, or aromatic 3- to 6-membered heterocyclic ring independently contains 1, 2, or 3 ring members independently selected from the group consisting of N(Rc)p, O, and S;

	wherein 1 or more S ring members of each 3- to 6-membered heterocyclic ring are optionally and independently oxidized; and

	wherein each C1-C6 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, OC5-C6 alkyl, OC5-C6 haloalkyl, and saturated, partially unsaturated, or aromatic 3- to 6-membered carbocyclic or heterocyclic ring is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected R2aa substituents; or

	two geminal R2a, bound together, optionally form a substituent selected from the group consisting of =CRbRc, =NRc, =NNRcRc, =NORc, =O, and =S;

	R3 is H, C1-C8 alkyl, C2-C8 alkenyl, C2-C8 alkynyl, C(NRc)Rc, C(NNRbRc)Rc, C(N[NRcC(O)Rb])Rc, C(N[NRcC(O)ORc])Rc, C(NORc)Rc, C(O)Rb, C(O)NRbRc, C(O)OC(O)C1-C4 alkyl, C(O)OC3-C6 cycloalkyl, C(O)O-(saturated, partially unsaturated, or aromatic 3- to 6-membered carbocyclic or heterocyclic ring), C(S)NRbRc, NRbRc, N(CRbRc), NRcC(O)Rc, NRcC(O)NRbRc, NRcC(O)ORe, NRcS(O)2Rb, NRcS(O)2NRbRc, OC(O)Rc, OC(O)NRbRe, OC(O)ORe, S(O)o(NRb)qRc, S(O)2NRbRc, Si(Rd)3, cycloalkyl-C7-C14 cycloalkyl, or a saturated, partially unsaturated, or aromatic 3- to 11-membered carbocyclic or heterocyclic ring or ring system;

	wherein the saturated, partially unsaturated, or aromatic 3- to 11-membered heterocyclic ring or ring system contains 1, 2, 3, or 4 ring members independently selected from the group consisting of N(Rc)p, O, and S;

	wherein 1 or more S ring members of the 3- to 11-membered heterocyclic ring or ring system are optionally and independently oxidized; and

	wherein the C1-C8 alkyl, C2-C8 alkenyl, C2-C8 alkynyl, cycloalkyl-C7-C14 cycloalkyl, or saturated, partially unsaturated, or aromatic 3- to 11-membered carbocyclic or heterocyclic ring or ring system is optionally substituted with 1, 2, 3, 4, or 5 independently selected Ra substituents;

	each Ra is independently halogen, CN, NO2, C1-C6 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)NRbRc, C(O)OpRc, C(S)NRbRc, NRbRc, NRbC(O)NRbRc, NRbC(O)OpRe, NRbS(O)2Rc, NRbS(O)2NRbRc, N[S(O)pRc]Rc, OCN, ORc, OC5-C6 alkyl, OC5-C6 haloalkyl, OC(O)NRbRe, OC(O)OpRe, OS(O)2Rc, OS(O)2NRbRc, SCN, SF5, S(O)mRb, S(O)o(NRb)qRc, S(O)2NRbRc, Si(Rd)3, or a saturated, partially unsaturated, or aromatic 3- to 6-membered carbocyclic or heterocyclic ring;

	wherein each saturated, partially unsaturated, or aromatic 3- to 6-membered heterocyclic ring independently contains 1, 2, or 3 ring members independently selected from the group consisting of N(Rc)p, O, and S;

	wherein 1 or more S ring members of each 3- to 6-membered heterocyclic ring are optionally and independently oxidized; and

	wherein each C1-C6 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, OC5-C6 alkyl, OC5-C6 haloalkyl, and saturated, partially unsaturated, or aromatic 3- to 6-membered carbocyclic or heterocyclic ring is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected Raa substituents; or

	two geminal Ra, bound together, optionally form a substituent selected from the group consisting of =CRbRc, =NRc, =NNRcRc, =NORc, =O, and =S;

	each Rb is independently H, C1-C6 alkyl, C1-C6 haloalkyl, OC1-C6 alkyl, OC1-C6 haloalkyl, or a saturated, partially unsaturated, or aromatic 3- to 6-membered carbocyclic or heterocyclic ring;

	wherein each saturated, partially unsaturated, or aromatic 3- to 6-membered heterocyclic ring independently contains 1, 2, or 3 ring members independently selected from the group consisting of N(Rc)p, O, and S;

	wherein 1 or more S ring members of each 3- to 6-membered heterocyclic ring are optionally and independently oxidized; and

	wherein each C1-C6 alkyl, C1-C6 haloalkyl, OC1-C6 alkyl, OC1-C6 haloalkyl, and saturated, partially unsaturated, or aromatic 3- to 6-membered carbocyclic or heterocyclic ring is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected Raa substituents;

	each Rc is independently H, C1-C4 alkyl, C1-C4 haloalkyl, C(O)C1-C4 alkyl, or a saturated, partially unsaturated, or aromatic 3- to 6-membered carbocyclic or heterocyclic ring;

	wherein each saturated, partially unsaturated, or aromatic 3- to 6-membered heterocyclic ring independently contains 1, 2, or 3 ring members independently selected from the group consisting of N(Rc)p, O, and S;

	wherein 1 or more S ring members of each 3- to 6-membered heterocyclic ring are optionally and independently oxidized; and

	wherein each saturated, partially unsaturated, or aromatic 3- to 6-membered carbocyclic or heterocyclic ring is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected Raa substituents; or

	two geminal Rb, together with the atom to which they are attached, optionally and independently form a saturated, partially unsaturated, or aromatic 3- to 7-membered carbocyclic or heterocyclic ring;

	wherein each saturated, partially unsaturated, or aromatic 3- to 7-membered heterocyclic ring contains 1 or 2 ring members independently selected from the group consisting of N, N+O-, O, S, S(O), and S(O)2; and

	wherein each saturated, partially unsaturated, or aromatic 3- to 7-membered carbocyclic or heterocyclic ring is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected Rbb substituents; or

	two geminal Rb and Rc, together with the atom to which they are attached, optionally and independently form a saturated, partially unsaturated, or aromatic 3- to 7-membered carbocyclic or heterocyclic ring;

	wherein each saturated, partially unsaturated, or aromatic 3- to 7-membered heterocyclic ring contains 1 or 2 ring members independently selected from the group consisting of N, N+O-, O, S, S(O), and S(O)2; and

	wherein each saturated, partially unsaturated, or aromatic 3- to 7-membered carbocyclic or heterocyclic ring is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected Rbb substituents; or

	two geminal Rc, together with the atom to which they are attached, optionally and independently form a saturated, partially unsaturated, or aromatic 3- to 7-membered carbocyclic or heterocyclic ring;

	wherein each saturated, partially unsaturated, or aromatic 3- to 7-membered heterocyclic ring contains 1 or 2 ring members independently selected from the group consisting of N, N+O-, O, S, S(O), and S(O)2; and

	wherein each saturated, partially unsaturated, or aromatic 3- to 7-membered carbocyclic or heterocyclic ring is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected Rbb substituents;

	each Rd is independently H, C1-C6 alkyl, alkyl-OC1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C6 cycloalkyl, or phenyl;


	wherein each C1-C6 alkyl, alkyl-OC1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C6 cycloalkyl, and phenyl is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected halogen substituents;

	each Re is independently C1-C4 alkyl, C1-C4 haloalkyl, C(O)C1-C4 alkyl, or a saturated, partially unsaturated, or aromatic 3- to 6-membered carbocyclic or heterocyclic ring;

	wherein each saturated, partially unsaturated, or aromatic 3- to 6-membered heterocyclic ring independently contains 1, 2, or 3 ring members independently selected from the group consisting of N(Raa)p, O, and S;

	wherein 1 or more S ring members of each 3- to 6-membered heterocyclic ring are optionally and independently oxidized; and

	wherein each saturated, partially unsaturated, or aromatic 3- to 6-membered carbocyclic or heterocyclic ring is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected Raa substituents;

	each Raa is independently halogen, C1-C6 alkyl, C1-C6 haloalkyl, OC1-C6 alkyl, or OC1-C6 haloalkyl;

	each Rbb is independently halogen, CN, NO2, C1-C6 alkyl, C1-C6 haloalkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(NNRbRc)Rb, C(NNRcC(O)OpRc)Rb, C(NOpRb)Rb, C(O)NRbRc, C(O)OpRc, C(S)NRbRc, NRbRc, N(CRbRc), NRbC(NRb)NRbRc, NRbC(O)NRbRc, NRbC(O)OpRe, NRbC(S)NRbRc, NRbN(CRbRc), NRbNRbRc, NRbNRbC(X2)NRbRc, NRbNRbS(O)2NRbRc, NRbS(O)2Rc, NRbS(O)2NRbRc, N[S(O)pRc]Rc, OCN, ORc, OC5-C6 alkyl, OC5-C6 haloalkyl, OC(O)NRbRe, OC(O)OpRe, ONRbRc, ON(CRbRc), OP(X2)(OpRc)Rb, OP(X2)(ORc)2, OS(O)2Rc, OS(O)2NRbRc, P(X2)RbRc, SCN, SF5, S(O)mRb, S(O)o(NRb)qRc, S(O)2NRbRc, Si(Rd)3, or C3-C6 cycloalkyl; or

	two geminal Rbb, bound together, optionally form a substituent selected from the group consisting of =CRbRc, =NRc, =NNRcRc, =NORc, =O, and =S;

	each R2aa is independently halogen, CN, NO2, C1-C6 alkyl, C1-C6 haloalkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(NNRbRc)Rb, C(NNRcC(O)OpRc)Rb, C(NOpRb)Rb, C(O)NRbRc, C(O)OpRc, C(S)NRbRc, NRbRc, N(CRbRc), NRbC(NRb)NRbRc, NRbC(O)NRbRc, NRbC(O)OpRe, NRbC(S)NRbRc, NRbN(CRbRc), NRbNRbRc, NRbNRbC(X2)NRbRc, NRbNRbS(O)2NRbRc, NRbS(O)2Rc, NRbS(O)2NRbRc, N[S(O)pRc]Rc, OCN, ORc, OC5-C6 alkyl, OC5-C6 haloalkyl, OC(O)NRbRe, OC(O)OpRe, ONRbRc, ON(CRbRc), OP(X2)(OpRc)Rb, OP(X2)(ORc)2, OS(O)2Rc, OS(O)2NRbRc, P(X2)RbRc, SCN, SF5, S(O)mRb, S(O)o(NRb)qRc, S(O)2NRbRc, Si(Rd)3, or C3-C6 cycloalkyl; or

	two geminal R2aa, bound together, optionally form a substituent selected from the group consisting of =CRbRc, =NRc, =NNRcRc, =NORc, =O, and =S;

	each X2 is independently O or S;
	each m is independently 0, 1 or 2;
	each o is independently 0, 1 or 2;
	each p is independently 0 or 1; and
	each q is independently 0, 1 or 2;

with the provisos that:

(1)	the sum of o and q is 0, 1 or 2 for the 3- to 10-membered heterocyclic ring or 7- to 11-membered heterocyclic ring system of Het; and

(2)	if R2 is halogen or CN, then Z is a direct bond.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a stereoisomer thereof, wherein the stereoisomer of the compound has formula (I-R):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(I-R)

or an agriculturally or veterinary acceptable salt or tautomer thereof.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof, wherein:

	Het is D-2, D-9, or D-27:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 D-2, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 D-9, or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 D-27,

	wherein:

	each Ra is independently halogen, C1-C4 haloalkyl, OC1-C4 alkyl, SC1-C4 alkyl, or phenyl;
	n is 0, 1, or 2; and
	# is the point of attachment to the remainder of formula (I).”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 3, or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof, wherein:

	each Ra is independently halogen; and
	n is 0 or 1.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof, wherein Z is a direct bond.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof, wherein R1 is C1-C4 alkyl, CH2-phenyl, C1-C4 haloalkyl, C2-C4 alkenyl, C3-C6 cycloalkyl, or phenyl.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R2 is a saturated, partially unsaturated, or aromatic 5- or 6-membered carbocyclic or heterocyclic ring;

	wherein the saturated, partially unsaturated, or aromatic 5- or 6-membered carbocyclic or heterocyclic ring contains 1, 2, 3, or 4 ring members independently selected from the group consisting of N(Rc)p, O, and S;

	wherein 1 or more S ring members of the saturated, partially unsaturated, or aromatic 5- or 6-membered heterocyclic ring are optionally and independently oxidized; and

	wherein the saturated, partially unsaturated, or aromatic 5- or 6-membered carbocyclic or heterocyclic ring is optionally substituted with 1, 2, 3, 4, or 5 independently selected R2a substituents;

	each R2a is independently halogen, C1-C6 haloalkyl, C(O)NRbRc, C(O)ORc, ORc, phenyl, or pyridyl;

	wherein each phenyl or pyridyl is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected R2aa substituents;

	each R2aa is independently halogen, C1-C6 haloalkyl, or OC1-C6 alkyl;

	each Rb is independently H, C1-C4 alkyl, C1-C4 haloalkyl, or C3-C6 cycloalkyl; and

	each Rc is independently H, C1-C4 alkyl, or C1-C4 haloalkyl; or

	two geminal Rb and Rc, together with the atom to which they are attached, optionally and independently form a saturated, partially unsaturated, or aromatic 3- to 7-membered carbocyclic or heterocyclic ring;

	wherein each saturated, partially unsaturated, or aromatic 3- to 7-membered heterocyclic ring contains 1 or 2 ring members independently selected from the group consisting of N, N+O-, O, S, S(O), and S(O)2; and

	wherein each saturated, partially unsaturated, or aromatic 3- to 7-membered carbocyclic or heterocyclic ring is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected Rbb substituents.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof, wherein R2 is phenyl;

	wherein the phenyl is optionally substituted with 1, 2, 3, 4, or 5 independently selected R2a substituents.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R3 is C1-C6 alkyl, CH2-phenyl, C2-C4 alkenyl, C(NRc)Rc, C(NNRbRc)Rc, C(NORc)Rc, C(O)Rb, C(O)NRbRc, C(O)OC(O)C1-C4 alkyl, C(O)OC3-C6 cycloalkyl, C(O)O-(saturated, partially unsaturated, or aromatic 3- to 6-membered carbocyclic or heterocyclic ring), C(S)NRbRc, S(O)2NRbRc, C3-C6 cycloalkyl, or phenyl;

	wherein the C1-C6 alkyl, CH2-phenyl, C2-C4 alkenyl, C3-C6 cycloalkyl, or phenyl is optionally substituted with 1, 2, 3, 4, or 5 independently selected Ra substituents; and

	each Ra is independently halogen or C1-C4 alkyl.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof, wherein:

	Het is D-1, D-2, D-9, or D-27:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 D-1, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 D-2, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 D-9, or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 D-27,

	wherein:

	Ra is halogen, C1-C4 haloalkyl, OC1-C4 alkyl, SC1-C4 alkyl, or phenyl;
	n is 1; and
	# is the point of attachment to the remainder of formula (I);

	Z is a direct bond;
	R1 is C1-C4 alkyl or CH2-phenyl;


	R2 is CH2-phenyl, CH(CH3)-phenyl, or phenyl;

	wherein the phenyl is optionally substituted with 1, 2, 3, 4, or 5 independently selected R2a substituents;

	each R2a is independently halogen, CN, C1-C3 alkyl, C1-C3 haloalkyl, OC1-C3 alkyl, or OC1-C3 haloalkyl; and

	R3 is C1-C3 alkyl or C(O)OC1-C4 alkyl.”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“A seed comprising a compound according to claim 1, or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“A pesticidal mixture comprising a compound according to claim 1, or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof, and an additional agrochemically active ingredient.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“The pesticidal mixture according to claim 12, wherein the additional agrochemically active ingredient is a pesticide.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“The pesticidal mixture according to claim 13, wherein the pesticide is a fungicide or an insecticide.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“The pesticidal mixture according to claim 12, wherein the pesticidal mixture further comprises an agriculturally or veterinary acceptable liquid carrier or solid carrier.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“An agrochemical or veterinary composition comprising a compound according to claim 1, or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof, and an agriculturally or veterinary acceptable carrier or diluent.”---

	In claim 18, the entire text:
	has been deleted and replaced with the following:
---“A method for protection of plant propagation material, wherein the method comprises contacting the plant propagation material with a pesticidally effective amount of a compound according to claim 1, or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof.”---

	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“A method for protection of plant propagation material, wherein the method comprises contacting the plant propagation material with a pesticidally effective amount of a pesticidal mixture according to claim 12.”---

	In claim 20, the entire text:
	has been deleted and replaced with the following:
---“A method for protecting plants from attack by invertebrate pests or infestation by invertebrate pests, wherein the method comprises contacting the plant, the soil in which the plant is growing, or the water in which the plant is growing with a pesticidally effective amount of a compound according to claim 1, or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof.”---

	In claim 21, the entire text:
	has been deleted and replaced with the following:
---“A method for protecting plants from attack by invertebrate pests or infestation by invertebrate pests, wherein the method comprises contacting the plant, the soil in which the plant is growing, or the water in which the plant is growing with a pesticidally effective amount of a pesticidal mixture according to claim 12.”---

	In claim 22, the entire text:
	has been deleted and replaced with the following:
---“A method for controlling invertebrate pests, infestation by invertebrate pests, or infection by invertebrate pests, wherein the method comprises contacting the pests, their food supply, their habit, their breeding grounds, or their locus with a pesticidally effective amount of a compound according to claim 1, or an agriculturally or veterinary acceptable salt, stereoisomer, or tautomer thereof.”---

	In claim 23, the entire text:
	has been deleted and replaced with the following:
---“A method for controlling invertebrate pests, infestation by invertebrate pests, or infection by invertebrate pests, wherein the method comprises contacting the pests, their food supply, their habit, their breeding grounds, or their locus with a pesticidally effective amount of a pesticidal mixture according to claim 12.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. James J. Napoli (Reg. No. 32,361) on January 21, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624